The opinion of the court was delivered by
Redfjeld,
J. This case comes into this court on a demurrer to the declaration, which is upon a recognizance taken in a criminal case, to the county treasurer, for the appearance of the person accused before the county court. The offence was a violation of the license law of 1846, and the penalty goes into the county treasury. There is no special provision, to whom the recognizance shall be taken. The general law, Rev. St. 468, sec. 15 of chap. 106, provides, that, “ Every recognizance, given by a person charged with a criminal offence, — conditioned for the appearance of such person before any county court, shall be taken to the treasurer of the state.”
This seems to be sufficiently explicit, and it is impossible to say, the statute was not intended to effect just what its words import, a general rule upon the subject. There is no more inconvenience in having all recognizances taken in the name of the state treasurer, than in having all cases prosecuted in the name of the state. It would be just as well, if'the law so provided, that all recognizances should be taken in the name of any other officer, as the treasurer.
The judgment below must be reversed, and judgment that the declaration is insufficient.